MORRISON, Presiding Judge.
The offense is the possession of marijuana; the punishment, ten years.
Trial was before the court on a plea of guilty.
Appellant’s confession was introduced in evidence. Omitting the formal parts, it reads as follows:
“On Sunday morning September 9, 1956, I bought some marihuana from someone here in Fort Stockton. I don’t know the man’s name or where he came from. I paid him $10 for the marihuana. There was enough marihuana there to make about 20 good cigarettes. The marihuana was wrapped in green paper. I carried the stuff with me all day. Last night I was up at Joe’s place drinking beer with Octavio Villegas, who is called Perro, While we were there Roberto Duran and Alejandro Arcides came in and asked if I wanted to go to a dance in Grandfalls. I said yes and we went out and Arcides car wouldn’t start. Perro pushed the car with his car and it started. We went by my house and I got $5, and we were up on the highway when the car stopped again. We got a push and somebody said the police were coming. I had the marihuana in my left pants pocket. I threw the marihuana wrapped up in the paper out the window. The police stopped us and took us down to the police station. I have been smoking marihuna about four years.
“I went to the 3rd grade in school but I speak and understand English. I have read this statement and it has been read to me in English and Spanish and I understand it and it is true.”
Police officer Peek testified that on the night of September 9 he followed an automobile on Valentine Street in the city of Fort Stockton and finally brought it to a halt approximately one block after it had turned off on 14th Street. He identified the appellant as one of the occupants thereof, and, after carrying *395the parties to the police station, he returned to the intersection of Valentine and 14th Streets with another occupant of the car who pointed out to him the place where the green package had been thrown out of the car, and there found a green package which he carried to the police station and put it in the locker.
Police Chief McDonald testified that on the morning of September 10 he examined the contents of a green package, which had been identified as being the packet found at Valentine and 14th Streets, put it back in the locker, and at a later date sent a sample of its contents to the Texas Department of Public Safety at Austin for analysis.
Chemist Chastain testified that he received a package from Chief McDonald, and analyzed its contents, and found it to be marijuana.
The appellant challenges the sufficiency of the evidence to corroborate the confession. While we cannot commend the care with which this case was investigated or prosecuted, we have concluded that the evidence is sufficient to corroborate the confession.
The judgment is affirmed.